Citation Nr: 0118514	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for carpal tunnel syndrome and 
reflex sympathetic dystrophy of the right upper extremity as 
a result of VA surgery and treatment in May and June 1974.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active military service from January 1954 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  The veteran 
was afforded a personal hearing before a Hearing Officer at 
the RO&IC in June 1996.  A transcript of that hearing has 
been associated with the claims folder. 

In June 2000, the Board determined that the veteran had 
submitted a well-grounded claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for carpal tunnel syndrome and reflex sympathetic 
dystrophy of the right upper extremity as a result of VA 
surgery and treatment in May and June 1974.  The matter was 
then REMANDED by the undersigned for further development.  
The claims folder was returned to the Board in May 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO&IC.

2.  The carpal tunnel syndrome and reflex sympathetic 
dystrophy of the veteran's right upper extremity were present 
prior to VA surgery and treatment in 1974, and neither 
condition increased in severity as a result of the VA surgery 
or treatment. 



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for carpal tunnel syndrome and reflex 
sympathetic dystrophy of the right upper extremity, as a 
result of VA surgery and treatment in May and June 1974, have 
not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-99 (2000), 38 C.F.R. § 
3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law during the pendency of the 
veteran's appeal.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The veteran has been informed of the requirements for 
establishing entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) and of the evidence the 
RO&IC has considered in its decisions.  The veteran has 
submitted pertinent evidence in support of his claim.  
Moreover, the Board found the claim to be well grounded and 
remanded the case in June 2000 for appropriate development, 
to include a VA examination with opinion.  The Board is not 
aware of, and neither the veteran nor his representative has 
identified, any additional evidence or information which 
should be obtained to substantiate the veteran's claim.  
Therefore, the Board has concluded that there is no further 
action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA.  
I.  Factual Background

As part of a May 1974 claim for service connection for a 
disability of the right arm, a hospital summary from the 
Minneapolis VA Hospital (VAH) was associated with the claims 
folder.  The summary indicates that the veteran was admitted 
to that facility in May 1974 for complaints of pain and 
weakness of his right hand for the past two years.  He 
reported that the symptoms had recently increased in 
severity, and that he was no longer able to work.  He said 
his symptoms included weakness in the thumb and pinch 
muscles.  He gave a history of cutting his right hand on the 
ulnar aspect of the wrist with glass in 1971.  An examination 
revealed a traumatic scar over the distal flexion crease at 
the right wrist and palmar aspect of the ulnar side.  There 
was a positive Tinel's sign over the scar and the median 
nerve of the wrist.  There was considerable wasting of the 
thenar eminence of the right hand.  There was also decreased 
sweating over the thumb, index, and long fingers.  Sensation 
was decreased over the entire palmar aspect of the right 
hand.  Motor function of the right hand revealed weak pinch 
and weak interosseous intrinsic function.  Deep tendon 
reflexes were absent in both upper extremities.  An 
electromyogram performed at admission showed severe delay of 
the median nerve at the wrist on the right side.  There was 
also some delay at the ulnar nerve.  

Later that month, the veteran was taken to surgery and, 
through a curvilinear longitudinal incision at the wrist, the 
median and ulnar nerves were released.  The median nerve was 
found to be entrapped within the carpal tunnel and was 
swollen and boggy.  The entire carpal tunnel was released.  
In the ulnar tunnel, the accessory branch of the ulnar nerve 
was found to have a large neuroma.  This was "neurolysed" 
and the ulnar tunnel was released.  The neuroma was thought 
to be secondary to the traumatic scar, which was exactly over 
the neuroma.  It was believed that the veteran probably had 
an incomplete laceration of his ulnar nerve at the time of 
the laceration of his wrist.  

The veteran was noted to have done very well following the 
surgery.  The symptoms relative to his right hand, wrist, and 
upper arm improved considerably.  He reported having some 
improvement in motor function.  He was discharged from the 
hospital in June 1974.  He was advised to return to the 
orthopedic clinic in two weeks for the removal of the 
sutures.

In a report dated in August 1974, J.K. Butler, M.D., 
indicated that he had evaluated the veteran in March 1974 due 
to a complaint of a decrease in sensation in the ulnar 
distribution of the right hand.  His other symptoms included 
weakness in the thumb and pinch muscles.  Following his 
physical examination of the veteran, Dr. Butler referred the 
veteran to the VA hospital where he eventually underwent 
surgery in May 1974.  The findings from the surgery were 
discussed.  Dr. Butler indicated that the veteran had been 
discharged from the hospital with considerable improvement.  
However, he said he did not feel that the veteran had more 
than 60 percent usage of his right hand, and that it would be 
unlikely that the veteran's condition would improve.  

Outpatient treatment records from the Minneapolis VAH dated 
between June and August 1974 show that the veteran was 
followed for the residuals of his right wrist surgery.  A 
June 1974 consultation report from the physical therapy 
clinic indicates that active and passive range of motion of 
the right wrist was slightly limited to both extension and 
flexion.  There was evidence of limitation of motion of the 
thumb and fingers.  There were also indications that there 
was still some numbness and tingling of the fingers.  
Approximately one month later, the veteran was noted to have 
a "good" range of motion of the fingers.  Abduction of the 
thumb, however, was still somewhat limited.  There was also 
some flexion weakness of the fingers.  Grasp was fair and 
hook was good.  The veteran was unable to oppose his thumb to 
his index or middle finger.  An August 1974 treatment note 
indicates that the veteran had a positive Tinel's sign 
proximal to the scar.  He still experienced weakness and loss 
of range of motion.

The veteran was afforded a VA neurological examination in 
December 1974.  He was noted to have undergone an operation 
on his right wrist for repair of the median and ulnar nerves.  
The distribution of involvement of the right hand was mainly 
over the area of the ulnar nerve involving the small and 
lateral side of the ring finger of the right hand.  There was 
some slight weakness in the grip of that hand.  The diagnosis 
was post-operative, post-traumatic right hand ulnar nerve 
involvement with some sensory disturbance and loss of 
sensation over the small and lateral part of the ring finger.  
Similar findings were made during a July 1976 VA neurological 
examination.

In February 1993, the veteran filed a claim for compensation 
for carpal tunnel syndrome and reflex sympathetic dystrophy 
of the right upper extremity as a result of VA surgery and 
treatment.  He stated that he suffered a laceration to his 
right wrist in 1971, and that he underwent surgery in May 
1974 to correct problems stemming from that injury.  He 
asserted, however, that the surgery had been performed 
improperly.  Specifically, he said that he had been told by a 
VA doctor on September 13, 1990, that the incision made 
during the 1974 surgery had been in the wrong direction.

Medical records from the Twin Ports VA Outpatient Center 
(VAOC) and the Minneapolis VAOC dated from March 1990 to 
February 1994 were associated with the claims folder.  On 
September 9, 1990, the veteran was evaluated by the 
neurosurgery clinic.  He described having a calcified mass 
removed from his right upper extremity.  He indicated that he 
suffered from pre-operative weakness and numbness in his 
right hand.  He reported that he had not experienced any 
change since surgery had been performed 19 years earlier.  A 
recent EMG showed chronic changes of the right median nerve.  
There was sensory absence of the ulnar nerve which was 
consistent with peripheral neuropathy.  Following a physical 
examination, the assessment was chronic right median 
neuropathy, status post right carpal tunnel repair.  The 
examiner expressed doubt that any improvement could be 
obtained without additional surgery.  

Another EMG was performed in December 1993.  The veteran was 
diagnosed as having severe right carpal tunnel syndrome, 
unobtainable right ulnar sensory response, and slightly 
reduced recruitment in right flexor pollicis longus, which 
could be related to pain.  The examiner stated that the right 
carpal tunnel findings were worse than those shown in 1990.  
In this regard, he indicated that the veteran had decreased 
latency of the right median nerve with absent median sensory 
in 1990, but that the veteran now had unobtainable median 
motor nerve conduction.  The thenar muscle also showed 
denervation, which had not been present in 1990.  

In February 1994, the veteran underwent several right 
stellate ganglion blocks.  He derived positive results.  He 
reported having no pain in his right hand or wrist.  He also 
endorsed increased mobility and stronger hand grasp. 

The veteran was afforded a personal hearing before a Hearing 
Officer in June 1996.  Prior to his surgery in 1974, the 
veteran contended that he had normal function of his right 
hand and arm.  He maintained that the surgery performed in 
May 1974 had rendered his right hand almost entirely useless.  
He said he had been told by a VA physician in September 1990 
that the surgery had been performed improperly.  The veteran 
insisted that his right hand, wrist, and arm were essentially 
normal prior to the surgery.  He acknowledged that he had 
suffered a laceration injury of the right wrist in 1971, and 
that he received between three and five sutures to close the 
wound.  He said the injury was relatively minor.  

Additional treatment records from the Twins Port VAOC were 
associated with the claims folder.  Dated between August 1993 
and November 1996, those records show that the veteran 
received evaluations and treatment for, but not limited to, 
carpal tunnel syndrome and reflex sympathetic dystrophy of 
the right upper extremity.  No opinion concerning the 
etiology of either disorder was noted.

In May 1997, the veteran underwent a VA neurological 
examination.  He was noted to have been hospitalized in May 
1974 due to complaints of right hand discomfort.  It was also 
noted that an EMG showed neuropathic changes in both the 
ulnar and median nerves commencing at the wrist, and that his 
right wrist was explored and the ulnar and median nerves were 
looked at.  The findings of the surgery were discussed.  The 
veteran stated that he experienced a profound worsening of 
his condition immediately after the surgery.  He indicated 
that he had recently had some improvement since undergoing a 
series of stellate ganglion nerve blocks.

Following a physical examination, the examiner stated that he 
believed that the veteran had a bonafide complaint because of 
the injuries to his median and ulnar nerve on the right hand.  
He said that it appeared that the injury was carried out at 
the Minneapolis VAH in May 1974.  He stated that the veteran 
had use of his hand before the 1974 operation but had had no 
use of his right hand since the operation.  While it was up 
to the "powers that be" as to whether the veteran deserved 
compensation for his disability, the examiner opined that the 
severe injuries to the veteran's ulnar and median nerves were 
the result of the explorative surgery performed in 1974.

Another VA neurological examination was conducted in July 
1999.  The veteran's complaints were recorded and discussed.  
The pre-operative, operative, and post-operative medical 
reports were also assessed.  In this regard, the examiner 
observed that there was a strong suggestion that the veteran 
had problems with his right hand prior to his 1974 surgery.  
A thorough physical examination was performed.  The examiner 
stated that the findings of the examination were consistent 
with a combination of median and ulnar nerve disease.  
However, he said the veteran's memory appeared to be a bit 
faulty about the relationship between the weakness of his 
right hand and the surgery.  The examiner indicated that the 
current symptoms and signs of the veteran's right upper 
extremity were clearly present prior to the 1974 surgery.  He 
did not believe that the surgery was a precipitating or 
inciting cause of the veteran's present problem which had 
been stable for many years.  The examiner stated that there 
was no question that the veteran had ulnar and median nerve 
dysfunction of the right hand.  However, he said he did not 
think to reasonable certainty that the surgery was a 
significant factor in the present disability of the veteran's 
right hand.

In a letter dated in December 1999, K.E. Etterman, M.D., 
reported that he had treated the veteran on several occasions 
for reflex sympathetic dystrophy and associated disability of 
the right.  Dr. Etterman stated that he had reviewed the 1974 
medical records from Dr. Butler, and that those records 
seemed to indicate that the veteran's problems were of a 
post-operative origin.  Observing that he was unable to state 
what the veteran's hand was like or how it functioned before 
the surgery, Dr. Etterman indicated that the veteran did not 
have very good functioning currently.  The veteran was noted 
to have a loss of fine touch that prevented him from 
delineating the pressure that was placed with grip strength.  
He was not able to perform activities of daily living with 
his right hand.  He had dysesthesia to the point where he had 
to wear a Jobst glove at all times.  Dr. Etterman suggested 
that the claim be reviewed by an independent medical examiner 
to determine whether the veteran's right hand disability 
should be service connected.

Pursuant to the Board's June 2000 remand, the veteran was 
afforded a neurological examination by two VA neurologists in 
October 2000.  The reports of the examination show that the 
veteran was afforded a complete physical examination, and 
that the examiners reviewed the claims folder.  In the report 
from the first examiner, the veteran was diagnosed as having 
a combination of both median and ulnar nerve disease.  The 
examiner opined that it is "more likely than not" that the 
operation in 1974 had nothing to do with the veteran's 
present situation.  He noted that the veteran had a positive 
Tinel's sign on the right at the time of the surgery as well 
as wasting of the thenar eminence and other sensory and motor 
abnormalities.  After discussing the 1974 operative report, 
the examiner indicated that the veteran's memory appeared to 
be a bit faulty about the relationship between the weakness 
in his right hand and the surgery.  He said the symptoms and 
signs that the veteran currently suffered from were present 
prior to his 1974 surgery.  In sum, the examiner opined that 
it was not likely that the veteran's current right arm and 
right hand problem was caused or chronically worsened by the 
VA surgery and treatment in 1974.

The report from the second VA neurologist contained similar 
findings.  The examiner stated that the veteran's symptoms 
and signs were clearly present prior to his 1974 surgery.  He 
opined that the surgery was neither a precipitating nor 
inciting cause to the veteran's present problem which had 
been present for years.  He said there was no question that 
the veteran suffered from ulnar and median nerve dysfunction 
in the right hand.  However, the examiner stated that he did 
not believe that the 1974 surgery contributed in the least to 
the current findings pertaining to the veteran's hand.
II.  Analysis

As discussed in the Board's June 2000 decision, 38 U.S.C. § 
1151 was amended by § 422(a) of Pub. L. No. 104-204, 110 
Stat. 2874, 2926 (1996) during the pendency of this appeal.  
The amended statute is less favorable to the veteran's claim; 
however, since the veteran's claim was filed prior to October 
1, 1997, it must be adjudicated under the provisions of § 
1151 as they existed prior to the amendment.  See VAOPGCPREC 
40-97.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. 
§ 3.358 (2000).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. 
§ 3.358(b), (c) (2000).

The Board must account for the evidence that is found to be 
persuasive and unpersuasive, and provide reasoned analysis 
for accepting or rejecting evidence submitted by and on 
behalf of the claimant.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.

With respect to the merits of the veteran's claim for 
compensation under 38 U.S.C.A. § 1151, the June 1974 hospital 
summary clearly indicates that the veteran suffered a cutting 
injury to his right wrist in 1971, and that he gave a history 
of weakness, pain, and numbness in the right hand and arm 
since that injury.  The summary also reveals that a positive 
Tinel's sign over the scar and over the median nerve, wasting 
of the thenar eminence, decreased sensation and strength, and 
reduced motor function were found prior to the surgery.  
Post-operative treatment notes indicate that the veteran 
derived some improvement from the 1974 surgery.  

The December 1974 report from Dr. Baker, who had examined the 
veteran prior to the surgery, indicates that the veteran was 
discharged from the hospital with considerable improvement.  
However, he also noted that he did not feel that the veteran 
would ever get more than 60 percent usage from his right 
hand.  In other words, while the 1974 surgery was far from 
being fully successful, Dr. Baker was of the opinion that the 
surgery did improve the veteran's condition.  

Subsequent treatment records do demonstrate that the veteran 
has experienced a worsening of his right carpal tunnel 
syndrome and the development of reflex sympathetic dystrophy 
of the right upper extremity.  The opinions obtained in 
October 2000 indicate, however, that the surgery performed in 
1974 did not cause the neurological problems affecting the 
veteran's right upper extremity.  Both physicians opined that 
the symptoms and signs of the veteran's current disability of 
the right upper extremity were present prior to the surgery, 
and that the surgery did not aggravate the veteran's 
condition.  These opinions were based on a review of the 
record as well as findings obtained on physical examination.

The Board recognizes that the report of the May 1997 VA 
examination and the statement received from Dr. Etterman 
contain opinions that support the veteran's claim for 
compensation.  Both physicians opined that the injury to the 
ulnar and median nerve of the veteran's right wrist was the 
result of the surgery that was performed in 1974.  However, 
the Board finds the probative value of these opinions is 
diminished because there is no indication that either 
physician reviewed the veteran's claims folder prior to 
rendering their opinions.  The histories recorded by those 
physician's made no reference to the veteran suffering a 
laceration to his wrist in 1971.  The physician's also failed 
to discuss the neurological complications experienced by the 
veteran prior to his 1974 surgery, which were clearly noted 
in the 1974 hospital summary. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for carpal tunnel syndrome and reflex sympathetic dystrophy 
of the right upper extremity as a result of VA surgery and 
treatment in May and June 1974.







ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for carpal tunnel syndrome and reflex 
sympathetic dystrophy of the right upper extremity as a 
result of VA surgery and treatment in May and June 1974 is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

